                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
DR. STEWART LUCAS MURREY,                                           DOC #: _________________
                                                                    DATE FILED: 6/23/2021
                       Plaintiff,

               -against-                                              21 Civ. 320 (AT) (JLC)

AARON MINC, et al.,                                                           ORDER

                Defendants.
ANALISA TORRES, District Judge:

         The Court is in receipt of Plaintiff’s motion dated April 30, 2021. ECF No. 93.
Although Plaintiff indicates that this motion is “ex parte”, he also sent it to opposing counsel and
filed it on the docket. Id. at 6. Because the Court finds no reason to decide the motion ex parte,
it also considers Defendants’ opposition at ECF No. 94. Accordingly,

       Plaintiff’s motion to permit temporary electronic filing via the
temporary_pro_se_filing@nysd.uscourts.gov email address until he attends the required class for
ECF filing is GRANTED. See In Re: Coronavirus/Covid-19 Pandemic (Temporary Provision
for Pro Se Litigants to File by Email), No 20 Misc. 179 (S.D.N.Y. Apr. 1, 2020), ECF No. 1.

       Plaintiff’s motion to file an amended complaint is DENIED without prejudice. Without
more indication of the additional facts Plaintiff intends to include in his amended complaint, the
Court cannot evaluate whether such an amendment would be futile. Horoshko v. Citibank, N.A.,
373 F.3d 248, 249 (2d Cir. 2004). Should Plaintiff wish to amend his complaint, he must file a
motion asking leave to do so and asserting the specific additional allegations he intends to add.

         Plaintiff’s motion for judicial notice is DENIED. Plaintiff has not demonstrated that the
facts contained in the attached emails and article are “generally known within [the Court’s]
territorial jurisdiction” or “can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Fed. R. Evid. 201. If Plaintiff believes the facts
contained in these materials are relevant to his claims and factually accurate, he should include
them in his proposed amendment.

        The Clerk of Court is directed to terminate the motion at ECF No. 93, and to mail a copy
of this order to Plaintiff pro se.

       SO ORDERED.

Dated: June 23, 2021
       New York, New York
